                                            Case 3:20-cv-08694-JCS Document 7 Filed 04/13/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARK DEWAINE KIDD,                             Case No. 20-cv-08694-JCS
                                                       Plaintiff,
                                   8
                                                                                        ORDER OF SERVICE
                                                 v.
                                   9

                                  10     RON BROOMFIELD,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Plaintiff has stated a cognizable claim under 42 U.S.C. § 1983 against defendant,
                                  15   the Warden at San Quentin State Prison. Defendant is directed to file a dispositive motion
                                  16   or notice regarding such motion on or before July 14, 2021. The Court further directs
                                  17   defendant to adhere to the notice provisions detailed in Sections 2.a and 10 of the
                                  18   conclusion of this order.
                                  19          Plaintiff has consented to magistrate judge jurisdiction. (Dkt. No. 6.)
                                  20                                          DISCUSSION
                                  21   A.     Standard of Review
                                  22          In its initial review of this pro se complaint, this Court must dismiss any claim that
                                  23   is frivolous or malicious, or fails to state a claim on which relief may be granted, or seeks
                                  24   monetary relief against a defendant who is immune from such relief. See 28 U.S.C.
                                  25   § 1915(e). Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police
                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  27

                                  28          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                            Case 3:20-cv-08694-JCS Document 7 Filed 04/13/21 Page 2 of 5




                                   1   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   2   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   3   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   4   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   5   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   6   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   7   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754-55
                                   8   (9th Cir. 1994).
                                   9             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  10   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  11   violated, and (2) that the alleged violation was committed by a person acting under the
                                  12   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
Northern District of California
 United States District Court




                                  13   B.        Legal Claims
                                  14             Plaintiff alleges defendant, the Warden of San Quentin State Prison, is responsible
                                  15   for the failure of prison personnel to take adequate precautions to curb the spread of the
                                  16   COVID-19 virus, which has resulted in plaintiff contracting the virus. When liberally
                                  17   construed, these allegations state a cognizable claim for relief against defendant for being
                                  18   deliberately indifferent to plaintiff’s safety, in violation of plaintiff’s Eighth Amendment
                                  19   rights.
                                  20                                              CONCLUSION
                                  21             For the foregoing reasons, the Court orders as follows:
                                  22             1.     Defendant Warden Ron Broomfield shall be served at San Quentin State Prison.

                                  23             Service shall proceed under the California Department of Corrections and Rehabilitation’s

                                  24   (CDCR) e-service program for civil rights cases from prisoners in CDCR custody. In accordance

                                  25   with the program, the clerk is directed to serve on CDCR via email the following documents: the

                                  26   Complaint, this Order, a CDCR Report of E-Service Waiver form, and a summons. The clerk also

                                  27   shall serve a copy of this order on the plaintiff.

                                  28             No later than 40 days after service of this order via email on CDCR, CDCR shall provide
                                                                                            2
                                           Case 3:20-cv-08694-JCS Document 7 Filed 04/13/21 Page 3 of 5




                                   1   the court a completed CDCR Report of E-Service Waiver advising the court which defendant(s)

                                   2   listed in this order will be waiving service of process without the need for service by the United

                                   3   States Marshal Service (USMS) and which defendant(s) decline to waive service or could not be

                                   4   reached. CDCR also shall provide a copy of the CDCR Report of E-Service Waiver to the

                                   5   California Attorney General’s Office which, within 21 days, shall file with the court a waiver of

                                   6   service of process for the defendant(s) who are waiving service.

                                   7          Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for each

                                   8   defendant who has not waived service according to the CDCR Report of E-Service Waiver a

                                   9   USM-205 Form. The clerk shall provide to the USMS the completed USM-205 forms and copies

                                  10   of this order, the summons, and the operative complaint for service upon each defendant who has

                                  11   not waived service. The clerk also shall provide to the USMS a copy of the CDCR Report of E-

                                  12   Service Waiver.
Northern District of California
 United States District Court




                                  13          2.      On or before July 14, 2021, defendants shall file a motion for summary
                                  14   judgment or other dispositive motion with respect to the claim(s) in the complaint found to
                                  15   be cognizable above.
                                  16                  a.      If defendants elect to file a motion to dismiss on the grounds plaintiff
                                  17   failed to exhaust his available administrative remedies as required by 42 U.S.C.
                                  18   § 1997e(a), defendants shall do so in a motion for summary judgment, as required by
                                  19   Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014).
                                  20                  b.      Any motion for summary judgment shall be supported by adequate
                                  21   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  22   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  23   qualified immunity found, if material facts are in dispute. If any defendant is of the
                                  24   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  25   Court prior to the date the summary judgment motion is due.
                                  26          3.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  27   and served on defendants no later than forty-five (45) days from the date defendants’
                                  28   motion is filed.
                                                                                         3
                                           Case 3:20-cv-08694-JCS Document 7 Filed 04/13/21 Page 4 of 5




                                   1          4.      Defendants shall file a reply brief no later than fifteen (15) days after
                                   2   plaintiff’s opposition is filed.
                                   3          5.      The motion shall be deemed submitted as of the date the reply brief is due.
                                   4   No hearing will be held on the motion unless the Court so orders at a later date.
                                   5          6.      All communications by the plaintiff with the Court must be served on
                                   6   defendants, or defendants’ counsel once counsel has been designated, by mailing a true
                                   7   copy of the document to defendants or defendants’ counsel.
                                   8          7.      Discovery may be taken in accordance with the Federal Rules of Civil
                                   9   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  10   Rule 16-1 is required before the parties may conduct discovery.
                                  11          Plaintiff is reminded that state prisoners inmates may review all non-confidential
                                  12   material in their medical and central files, pursuant to In re Olson, 37 Cal. App. 3d 783
Northern District of California
 United States District Court




                                  13   (Cal. Ct. App. 1974); 15 California Code of Regulations § 3370; and the CDCR’s
                                  14   Department Operations Manual §§ 13030.4, 13030.16, 13030.16.1-13030.16.3, 13030.21,
                                  15   and 71010.11.1. Requests to review these files or for copies of materials in them must be
                                  16   made directly to prison officials, not to the court.
                                  17          Plaintiff may also use any applicable jail procedures to request copies of (or the
                                  18   opportunity to review) any reports, medical records, or other records maintained by jail
                                  19   officials that are relevant to the claims found cognizable in this order. Such requests must
                                  20   be made directly to jail officials, not to the court.
                                  21          8.      It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  22   Court informed of any change of address and must comply with the Court’s orders in a
                                  23   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  24   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  25          9.      Extensions of time must be filed no later than the deadline sought to be
                                  26   extended and must be accompanied by a showing of good cause.
                                  27          10.     A decision from the Ninth Circuit requires that pro se prisoner-plaintiffs
                                  28   be given “notice of what is required of them in order to oppose” summary judgment
                                                                                       4
                                           Case 3:20-cv-08694-JCS Document 7 Filed 04/13/21 Page 5 of 5




                                   1   motions at the time of filing of the motions, rather than when the court orders service of
                                   2   process or otherwise before the motions are filed. Woods v. Carey, 684 F.3d 934, 939–41
                                   3   (9th Cir. 2012). Defendant shall provide the following notice to plaintiff when he files and
                                   4   serves any motion for summary judgment:
                                   5
                                              The defendants have made a motion for summary judgment by which they
                                   6          seek to have your case dismissed. A motion for summary judgment under
                                              Rule 56 of the Federal Rules of Civil Procedure will, if granted, end your
                                   7          case.
                                   8
                                              Rule 56 tells you what you must do in order to oppose a motion for summary
                                   9          judgment. Generally, summary judgment must be granted when there is no
                                              genuine issue of material fact — that is, if there is no real dispute about any
                                  10
                                              fact that would affect the result of your case, the party who asked for
                                  11          summary judgment is entitled to judgment as a matter of law, which will end
                                              your case. When a party you are suing makes a motion for summary
                                  12          judgment that is properly supported by declarations (or other sworn
Northern District of California
 United States District Court




                                  13          testimony), you cannot simply rely on what your complaint says. Instead,
                                              you must set out specific facts in declarations, depositions, answers to
                                  14          interrogatories, or authenticated documents, as provided in Rule 56(e), that
                                              contradict the facts shown in the defendants’ declarations and documents and
                                  15
                                              show that there is a genuine issue of material fact for trial. If you do not
                                  16          submit your own evidence in opposition, summary judgment, if appropriate,
                                              may be entered against you. If summary judgment is granted, your case will
                                  17          be dismissed and there will be no trial.
                                  18   Rand v. Rowland, 154 F.3d 952, 962-963 (9th Cir. 1998).
                                  19          11.    Plaintiff has consented to magistrate judge jurisdiction. (Dkt. No. 6.)
                                  20          IT IS SO ORDERED.
                                  21   Dated: April 13, 2021
                                  22

                                  23                                                            JOSEPH C. SPERO
                                                                                                United States Chief Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     5
